Appeal from an order of the Supreme Court, Onondaga County (Anthony J. Paris, J.), entered September 25, 2003. The order denied defendant’s motion for change of venue pursuant to CPLR 511 (b) and granted plaintiffs cross motion for change of venue pursuant to CPLR 510 (3) from Onondaga County to Monroe County.
Now, upon reading and filing the stipulation discontinuing appeal signed by the attorneys for the parties and filed on May 14, 2004,
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs upon stipulation. Present—Pigott, Jr., P.J., Green, Pine, Wisner and Lawton, JJ.